DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The preamble of claim 13 really dos not correspond to what is claimed.  In addition, the port cleaner is instead a separate tool that is adapted to be used to clean inner cavity (of the communication port).  It not permanently disposed within the inner cavity and is such only when used to clean.  A re-write of claim 13 is presented below for applicant’s consideration.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beaty et al (USP 8,506,197).  Beaty discloses (fig 6) a tool comprising a body (102) comprising a fluid aperture (184) (for supplying compressed air by means of 186), fluid channel (182) and plural contact wipers (112,114,116) movable between lowered and raised positions by means of the fluid (column 5, lines 48-67).  Claims 3-7 pertain to the intended use of the tool and do not limit the structure of the tool.  See suggestion below.
Allowable Subject Matter
Suggestion Regarding claim 1: insert “generally perpendicular to the fluid channel” after “movable” (claim 1, line 5).
Claims 8-12 are allowed.
Claims 13-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  See drafted claim below.
The following claim meant to correspond to claim 13 has been drafted by the examiner and considered to distinguish patentably over the art of record in this application, is presented to applicant for consideration: 
Claim 13.  A system, comprising in combination:
a communication port of an electronic device comprising an inner cavity and an electrical contact disposed within the inner cavity; and
a port cleaner adapted to be disposed within the inner cavity, comprising:
a body having a width and thickness suitable to insert into the inner cavity;

a contact wiper having a cleaning portion and operably engaged with the fluid channel, the contact wiper movable from a lowered position within the body, to a raised position extending from a top surface of the body upon an increase in fluid pressure within the fluid channel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK SPISICH whose telephone number is (571)272-1278.  The examiner can normally be reached on M-Th 5:30-3:00, Fri 5:30-2:00 (alternate Fri off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK SPISICH/Primary Examiner, Art Unit 3723